ORDER

PER CURIAM
Defendant appeals from a judgment of conviction, after a bench trial, of driving while intoxicated in violation of section 577.010 RSMo 1994. Because defendant had previously pled guilty to driving while intoxicated, he was charged as a prior offender pursuant to section 577.023.2 RSMo 1994. The trial court found defendant guilty and sentenced him to one year in the county jail, with a suspended execution of sentence on all but the first thirty days of the sentence.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their *890information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).